Citation Nr: 0601014	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  02-14 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for varicose 
veins of the right lower extremity, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Board remanded this case in 
October 2004.

The veteran attended a videoconference hearing before a 
Veterans Law Judge in April 2004.  At this time, however, the 
individual who conducted the hearing is no longer employed by 
the Board.  The veteran was advised of this, and offered the 
opportunity to attend another hearing before a Veterans Law 
Judge.  In November 2005, he informed VA that he did not 
desire another Board hearing in connection with his claim.


FINDING OF FACT

The veteran's varicose veins of the right lower extremity are 
not manifested by persistent edema and stasis pigmentation, 
or eczema or ulceration.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
varicose veins of the right lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.104, Diagnostic Code 7120 (2005). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a 
duty to notify the veteran that he should submit all 
pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notices provided in July 2003 and 
November 2004 fulfilled the requirements set forth under 38 
U.S.C.A. § 5103(a), to include any duty to inform the veteran 
to submit all pertinent evidence in his possession.  

Finally, the Board finds that VA has secured all available 
pertinent evidence for which he authorized VA to obtain.  In 
addition, he was examined in connection with his claim in 
September 2002 and December 2004. 

The Board accordingly finds that VA's duty to assist the 
veteran has been fulfilled.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the veteran did not receive any VCAA notice 
prior to the August 2001 rating decision which denied 
entitlement to a rating in excess of 20 percent.  The August 
2001 rating decision, however, informed him of the criteria 
for establishing an evaluation higher than 20 percent for his 
disorder, and explained why the criteria for a higher 
evaluation were not met in his case.  Although the July 2002 
statement of the case erroneously provided him with the 
rating criteria in effect prior to January 12, 1998, a 
September 2002 supplemental statement of the case provided 
him with the current criteria applicable to his claim, and 
continued to explain the criteria required to establish a 
higher rating.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the August 2001 adjudication did not affect the essential 
fairness of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The veteran has neither alleged nor shown prejudice 
from any error in the timing or content of the VCAA notices.  
Given the specificity of the VCAA notices, as well as the 
time afforded the appellant following the notices to respond, 
the Board finds that any error in the timing of the notices 
is harmless.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the varicose 
veins of the right lower extremity, and the Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14. 

Factual background

As noted in the Introduction, the veteran's period of service 
ended in August 1945.  Service connection for varicose veins 
of the right lower extremity was granted in August 1945, and 
evaluated as 10 percent disabling.  This evaluation was 
increased to 20 percent in August 1946.  Other than for the 
assignment of a temporary total evaluation following a 
November 1970 surgery, the 20 percent evaluation has remained 
in effect since that time.

Private and VA treatment records for 2000 to May 2005 show 
that the veteran complained occasionally of right leg pain.  
He did not exhibit any lower extremity edema.  Doppler 
studies in September 2000 were normal, and diagnostic testing 
in April 2002 revealed no evidence of deep venous thrombosis 
or significant reflux in the veins.  A private medical record 
for April 2003 shows that he complained of pain, discomfort 
and inflammation in the right leg, but did not demonstrate 
any significant edema.  The records show that he underwent 
ligation and stripping of multiple right leg varicosities in 
May 2003; a pathological report showed venous varicosities 
with thrombosis.  

A January 2005 VA treatment note indicates that the veteran 
reported walking at least two miles each week, and described 
him as very active.

On file are the reports of May 2001 VA examinations of the 
veteran for a right knee condition.  Physical examination of 
the right leg showed varicosities, but no edema was noted.

At a September 2002 VA examination, the veteran reported 
experiencing right leg swelling with walking, relieved by 
elevation of his legs.  He denied any ulceration or broken 
skin.  Physical examination showed bulging varicose veins, 
but no rashes were present.  He exhibited edema, but no 
ulceration or stasis pigmentation.

At his April 2004 videoconference hearing, the veteran 
testified that his right leg varicosities caused mobility 
problems and daily pain, requiring the use of assistive 
devices.  He stated that he experienced right leg numbness, 
as well as swelling in the ankle and calf several times each 
month.  He also testified to experiencing right leg pain at 
rest, as well as lower extremity fatigue and weakness.  The 
veteran indicated that his varicosities produced dark 
discoloration in the leg, as well as ulcerations, and 
testified that a physician informed him of a circulatory 
problem caused by the varicose veins.

The veteran attended a VA examination in December 2004.  He 
complained of right lower extremity pain, including with 
prolonged standing.  He reported experiencing a few denuded 
areas in the popliteal region of his right leg which quickly 
healed, but the examiner indicated that the veteran did not 
describe any actual ulceration.  He reported experiencing 
ankle swelling several times each month, and indicated that 
the swelling resolved with elevation of the extremity.  He 
also reported itching in the leg, but denied any rashes. 

Physical examination showed superficial varicosities along 
the right leg.  No edema, hyperpigmentation, ulcerations or 
rashes were present.  The examiner concluded that the veteran 
experienced daily pain, and edema of the foot and ankle 
several times each month which was relieved by leg elevation.  
The examiner concluded that the veteran did not have stasis 
pigmentation, eczema, ulceration, or induration.  The 
examiner noted that the veteran's nonservice connected left 
lower extremity varicose veins were worse than those 
affecting the right leg, and they were productive of greater 
pain.

Analysis

The RO evaluated the veteran's right leg varicose vein 
disorder as 20 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  That code provides for a 20 percent 
rating for varicose veins with persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  A 40 percent evaluation is 
warranted for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120.

The evidence of record shows that the veteran demonstrated 
right leg edema at his September 2002 VA examination, but not 
at his May 2001 or December 2004 examinations, and the 
treatment records on file do not document any significant 
edema in the extremity.  The veteran testified that he 
experienced right leg edema several times each month, and the 
December 2004 examiner concluded the same.  Notably, however, 
the veteran reported to his September 2002 and December 2004 
examiners that edema was relieved by elevating the leg.  The 
Board consequently finds that the veteran does not suffer 
from persistent edema as required for an increased rating.  

In addition, none of the evidence documents any stasis 
pigmentation or eczema associated with the right leg varicose 
veins.  The September 2002 VA examiner specifically noted the 
absence of any rash or stasis pigmentation, and the December 
2004 examiner concluded that the veteran did not have any 
associated eczema, stasis pigmentation, or other findings 
such as induration.  Although the veteran testified that he 
experienced right leg ulceration, treatment records are 
silent for any mention of leg ulcers, the September 2002 and 
December 2004 examiners noted the absence of any ulcers, and 
the December 2004 examiner in particular indicated that the 
denuded areas believed by the veteran to be ulcerated were 
actually not ulcers.  While the veteran reports daily right 
leg pain, as well as leg pain at rest, treatment records show 
that he reported only occasional right leg pain, that he is 
active in ambulating, and that he does not have any deep vein 
thrombosis.  

In short, the evidence on file shows that the veteran's right 
leg edema is not persistent, but rather it is intermittent 
and it is alleviated by elevation.  The veteran does not have 
any associated eczema or stasis pigmentation.  In the absence 
of evidence showing these findings, there is no basis for 
assignment of an evaluation in excess of 20 percent for 
varicose veins of the right lower extremity.  As the 
preponderance of the evidence is therefore against the claim, 
the claim for an increased rating is denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.3.


ORDER

Entitlement to an increased disability rating for varicose 
veins of the right lower extremity is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


